DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed 9/19/2022. 
Claims 1 and 13 have been amended and claim 12 has been cancelled.
Claims 1-11 and 13-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Foreign Application KR10-2019-0009350 filed on 1/24/2019. Applicant's claim for the benefit of this prior-filed application is acknowledged. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendments
The previously pending 35 USC 103 rejections have been withdrawn in response to Applicant’s claim amendments. See below for reasoning.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-11 and 13-20, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims solve a technological problem. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Applicant does not point out what the additional elements are and does not point out what combination of limitations solves the technological problem, but rather merely copy and pastes the entire independent claim and alleges its eligible, without providing reasoning. For example, the Applicant does not point out what the problem is or how the claim limitations solve the problem. The Examiner asserts that forecasting segmented product data is directed towards the abstract idea of Organizing Human Activity and Mental Processes, where the forecasting is merely being performed using a general purpose computer as recited in claim 1 – “electronic device, comprising: a display; a memory; and a processor configured to”, which does not integrate the abstract idea into a practical application (See PEG 2019 and MPEP 2106.05). In addition, the claims do not even recite obtaining the data and even if they did, obtaining data would likely merely add the words apply it with the judicial exception. Applicant’s arguments are not persuasive.
Applicant cites Amdocs, Internet Patents Corp, Genetic Techs Ltd cases, Bascom, and Enfish, but does not provide any reasoning as to how those decisions are related to Applicant’s claims. Applicant merely alleges the claims are eligible without tying reasoning to the claims subject matter. Applicant does not point out what in the specification makes the claims eligible, where analyzing sales trends is an abstract idea. Applicant merely copy and pasted entire independent claim and states its eligible. Applicant’s claims generically recite general purpose computer component merely being used to apply the abstract idea, which does not make the claims eligible (See MPEP 2106.05 and PEG 2019). The Examiner refers to the rejection below for reasoning. Applicant’s arguments are not persuasive.
The Examiner further notes that the claims do not recite any sort of interface, implying that the interface itself is not being improved. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 13-20 are directed toward a process and claims 1-11 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward an electronic device, comprising: a display; a memory; and a processor coupled to the display and the memory, wherein the processor is configured to: classify a plurality of products into a plurality of product groups based on at least two factors of the plurality of products, based on the at least two factors of the plurality of product groups, classify the plurality of product groups into a plurality of segments, wherein the plurality of segments comprises a first segment corresponding a highest specification related to the plurality of products and a second segment corresponding to a secondly highest specification related to the plurality of products,  identify per-segment information for the plurality of segments including the first segment and the second segment based on processing prior time-series data, during a first period before a specific time, the per-segment information including a correction factor for each of the plurality of segments, generate forecast data for the plurality of segments based on the per-segment information, the forecast data being for a second period after the specific time, and control the display to display at least part of the forecast data, wherein for classifying the plurality of product groups into the plurality of segments, the processor is configured to: order the plurality of product groups according to a value for each of the at least two factors, wherein a lower value for a corresponding factor of the at least two factors indicates a higher specification associated with the corresponding factor: and cluster the plurality of product groups into the plurality of segments based on the ordering of the plurality of product groups according to the value for each of the at least two factors, and wherein the processor is further configured to: identify a number of updated products among the plurality of products; and re-classify the plurality of product groups into the plurality of segments in response to the identified number of updated products reaching a predetermined number (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing factor values for a plurality of products, segmenting the products based on a highest specification among the plurality of product groups, and generating forecast data for the products, where forecasting and segmenting products is a commercial interaction. The Applicant’s claimed limitations are merely analyzing products to segment them and then determine forecast data, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are analyzing factor values for a plurality of products, segmenting the products based on the comparison, and generating forecast data for the products, where forecasting and segmenting products can be done in the human mind with pen and paper.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “an electronic device, comprising: a display; a memory; and a processor coupled to the display and the memory, wherein the processor is configured to: control the display to display at least part of the forecast data, the processor is configured to” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “an electronic device, comprising: a display; a memory; and a processor configured to: and control the display, and products” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-11 and 14-20 further narrow the abstract idea and recite no additional elements (See PEG 2019 and MPEP 2106.05).
The claimed “electronic device, comprising: a display; a memory; and a processor configured to: and control the display, and products” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 13-20; and System claims 1-11 recite an electronic device, comprising: a display; a memory; and a processor configured to: and control the display, and products; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0211-0212 and Figures 1 and 12. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “an electronic device, comprising: a display; a memory; and a processor coupled to the display and the memory, wherein the processor is configured to: control the display to display at least part of the forecast data, the processor is configured to” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-11 and 14-20 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable over 35 USC 103
Claims 1-11 and 13-20 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1 and 13 disclose a system and method for analyzing factor values for a plurality of products, segmenting the products based on a highest specification among the plurality of product groups, and generating forecast data for the products.
Regarding a possible 103 rejection: The closest prior art of record is:
Chen et al. (US 2012/0303411 A1) – which discloses demand modeling and prediction for retail categories and segments. 
Hunt et al. (US 2009/0012971 A1) – which discloses similarity matching of products based on multiple classification schemes.
Sing et al. (US 2002/0169657 A1) – which discloses supply chain demand forecasting and planning with scenarios.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1 and 13, such as analyzing factor values for a plurality of products, segmenting the products based on a highest specification among the plurality of product groups, and generating forecast data for the products.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “an electronic device, comprising: a display; a memory; and a processor coupled to the display and the memory, wherein the processor is configured to: classify a plurality of products into a plurality of product groups based on at least two factors of the plurality of products, based on the at least two factors of the plurality of product groups, classify the plurality of product groups into a plurality of segments, wherein the plurality of segments comprises a first segment corresponding a highest specification related to the plurality of products and a second segment corresponding to a secondly highest specification related to the plurality of products,  identify per-segment information for the plurality of segments including the first segment and the second segment based on processing prior time-series data, during a first period before a specific time, the per-segment information including a correction factor for each of the plurality of segments, generate forecast data for the plurality of segments based on the per-segment information, the forecast data being for a second period after the specific time, and control the display to display at least part of the forecast data, wherein for classifying the plurality of product groups into the plurality of segments, the processor is configured to: order the plurality of product groups according to a value for each of the at least two factors, wherein a lower value for a corresponding factor of the at least two factors indicates a higher specification associated with the corresponding factor: and cluster the plurality of product groups into the plurality of segments based on the ordering of the plurality of product groups according to the value for each of the at least two factors, and wherein the processor is further configured to: identify a number of updated products among the plurality of products; and re-classify the plurality of product groups into the plurality of segments in response to the identified number of updated products reaching a predetermined number (as required by independent claims 1 and 13)”, thus rendering claims 1, 13, and their dependent claims as allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683